DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Her et al (US 2016/0188098) in view of Morita (US 2015/0346863), and further in view of Zhang et al (US 2018/0107298).
4. 	As to claim 1, Her discloses (fig. 23) a display device (10), comprising: a display panel (200) including a first area (210), a second area (220) spaced from the first area (210), and a bending area (FA) disposed between the first and second areas (210, 220), (paragraphs [0051], [0052]); a first sensing pattern (310) to the first area (210), (paragraphs [0144]-[0146]); a second sensing pattern (320) spaced apart from the first sensing pattern (310) and to the second area (220), (paragraphs [0139]-[0141]); and (fig. 24) a first non-functional pattern (260) overlapped (overlap) with the bending area (FA) and spaced apart from each of the first and second sensing patterns (310, 320), (paragraphs [0051], [0155]). Her fail to explicitly disclose a first sensing pattern corresponding to the first area; and a second sensing pattern corresponding to the second area. However, Her et al disclose (see fig. 25) that the first sensing pattern (310), the first area (210), the second sensing pattern (320), and the second area (220) are provided on 
5. 	As to claim 2, Her et al disclose (fig. 23) the display device (10) wherein the bending area (FA) is configured to be bendable (bendable) (see paragraph [0008]) about at least one bending axis (FL), the first and second areas (210, 220) are substantially inflexible (rigid), (paragraph [0152]), and the first non-functional pattern (260) (dummy part 260 provided on the folding area FA), (paragraph [0152)]) define is electrically disconnected from each of the first and second sensing patterns (310, 320), (paragraphs [00151], [0155]).
6. 	As to claim 5, Her et al disclose (fig. 23) the display device (10) wherein the first sensing pattern (310), the second sensing pattern (320), and the first non-functional pattern (260) are disposed in same layer (100), (paragraphs [0158], [0159]).
7. 	As to claim 6, Her et al disclose (fig. 23 ) the display device (10) further comprising: a third sensing pattern (410) overlapped (overlap) with the first area (210); and a fourth sensing pattern (420) spaced apart from the third sensing pattern (410) and overlapped (overlap) with the second area (220), wherein the third and fourth sensing patterns (410, 420) are disposed in the same layer (100), (paragraphs [0158], [0159]).
8. 	As to claim 7, Her et al disclose (fig. 26) the display device (10) further comprising a second non-functional pattern (260) overlapped (overlap) with the bending area (FA) and spaced apart from each of the third and fourth sensing patterns (410, 420) wherein the second nonfunctional pattern (260), the third sensing pattern (410), and the fourth sensing pattern (420) are disposed in same layer (100), (paragraphs [00158, [00159], [0163]).
9. 	As to claim 8, Her et al disclose (fig. 26) the display device (10) wherein the second nonfunctional pattern (260 pattern) is disposed over the first non-functional pattern (260 pattern), (paragraphs [0151], [0158]).
10. 	As to claim 9, Her et al disclose (fig. 23) the display device (10) wherein the first and second sensing patterns (310, 320) are configured to sense a position of an external touch (stylus pen, finger), and the third and fourth sensing patterns (410, 420) are configured to sense pressure (pressure) of the external touch (stylus pen, finger), (paragraphs [0005], [0006], [00158]).
11. 	As to claim 10, Her et al disclose (fig. 23) the display device (10) wherein the first nonfunctional pattern (260) comprises substantially the same material (material) as the first and second sensing patterns (310, 320), (paragraphs [0143], [0148], [0155]).
Allowable Subject Matter
12. 	Claims 11-14, 16-22 are allowed over the prior arts of record.	
13. 	The following is an examiner’s statement of reasons for allowance:
14. 	Regarding claim 11, the prior arts of record fail to teach either singly or in combination a display device, comprising: wherein the first sensing pattern, the second sensing pattern, and the first non-functional pattern are disposed in the same layer. 
Response to Arguments
15. 	Applicant’s arguments, see Remarks, filed 02/08/2021, with respect to the rejections of claims 1-20 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made. Claims 3-4 and 15 canceled.
Conclusion
16. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878                                                                                                                                                                                                        
/QUE TAN LE/Primary Examiner, Art Unit 2878